Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of August 4th 2021 has been considered.
Claims 1 and 20 have been amended.
Claims 2, 4 and 12-13 were cancelled.
Claims 1, 3, 5-11 and 14-20 are pending in the current application.
Claim 19 is withdrawn from consideration.
Claims 1, 3, 5-11, 14-18 and 20 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.

Regarding claim 1: The phrase “less than 20wt% amylase” is not disclosed in the original application, as the original application fails to disclose any content of amylase in the product and/or its constituents. Thus, the added limitation recited in claim 1 lacks support in the original disclosure and is considered new matter. Clarification and/or correction is/are required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al., (WO 2012/156674 A1) in view of Torney et al. (US 2010/0003393 A1).

Regarding claims 1, 3, 5, 14, 16 and 17: Newtown discloses an edible animal chew comprising at 50-75wt% of starch (see Newton abstract; page 15, lines 1-8; example 1), 10-15wt% of humectant (Newton page 13, lines 8-16; example 1) that is elongate in shape and has a longitudinal axis, an outer wall extending in the direction of said longitudinal axis, and an internal support structure that contacts and inner surface of the outer wall at three or more points (see Newton abstract; page 3, lines 1-5; example 1; figures 1(a)1 (b), 2(a) and 2(b)).
As to the density of the product: Newton fails to disclose the density of the product; However, Newton discloses of selecting fiber in order to attain a desired lower density product (see Newton page 13, line 2-5). Therefore, it would have been obvious to a skilled artisan to have modified Newton and to have adjusted the density by selecting a fiber in order to attain desired lower density product, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
In the alternative regarding the density of the product: Newton discloses of selecting fiber in order to attain a desired lower density product (see Newton page 13, line 2-5), but fails to disclose the density of the edible animal chew; However, Torney discloses that product performance of pet chews is measured against several textural attributes, such as product density (see Torney paragraph [0037]). Accordingly, it would 
As to the source of the starch recited in claims 1 and 5: Newton discloses of selecting starch sources contents of each type of starch according to the starches known palatability and cost (see Newton page 11, lines 20-28); Therefore, it would have been obvious to a skilled artisan to have modified Newton and to have selected the specific starches used and their amounts (e.g., potato, corn, maize, etc) to the chew, in order to attain desired palatability and cost, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
In the alternative, Newton discloses of selecting starches with known amylose profile in order to attain desired texture, as amylose imparts known textural attributes to the final product (see Newton page 11, lines 20-28). Therefore, it would have been obvious to a skilled artisan to have modified Newton and to have considered the selected starches’ amylose profile (e.g., potato starch), in order to attain a final product with desired texture, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the texture profiles recited in claims 1, 3, 14, 16: Newton discloses measuring the texture of the chew by measuring the force applied to a probe against the 
Regarding claim 6: Newtown discloses an edible animal chew comprising 4-9wt% fat (see Newton page 13, lines 18-22).
Regarding claim 7: Newtown discloses an edible animal chew comprising less than 20% fiber (see Newton page 13, lines 1-5).
Regarding claims 8 and 9: Newtown discloses an edible animal chew where at least 80wt% of the starch is gelatinized (see Newton page 17, lines 14-26).
Regarding claim 10: Newtown discloses an edible animal chew comprising 10-15wt% water (see Newton example 1).
Regarding claim 11: Newton discloses of using between 0.5wt% to 15wt% of protein (see Newton page 15, lines 10-20). Since the protein content in the claim overlaps the protein content in Newton, a prima facie case of obviousness exists (see MPEP §2144.05).

Response to Arguments
Applicant's arguments filed August 4th 2021 have been fully considered but they are not persuasive.

Applicant argues that the prior art references fail to render the claimed invention obvious, because Newton fails to disclose the density and the other textural attributes recited in the claims, and fails to restrict the type of starch to be used, as Newton discloses any possible starch source available. The examiner respectfully disagrees.
As discussed above, Newton discloses several, but limited sources of starch in addition to potato starch (see Newton page 11, lines 20-22) where palatability and cost are considered when choosing the starch source. given the fact the role of the constituents (i.e., humectant, oil, fiber, starch, etc..) in providing desired texture is well known, it would have been obvious to a skilled artisan to have modified Newton and to have adjusted the relative contents of the constituents in order to attain desired product cohesiveness and/or grip abrasion, and thus arrive at the claimed limitations. Also, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792